SALES AGREEMENT


THIS SALES AGREEMENT (“Agreement”) made on the 24th day of October 2008, by and
between: Zoo Publishing, Inc., a corporation of the State of New Jersey, with a
principal business address of 700 Liberty Place, Sicklerville, New Jersey 08081
(hereinafter referred to as “Zoo”), and Atari, Inc. with a principal business
address of 417 Fifth Avenue, New York, NY 10016 (hereinafter referred to as
“ATARI”)


WHEREAS, Zoo is engaged in the publishing, development, licensing,
manufacturing, marketing, sale and distribution of various interactive video
games for play on various platforms throughout the world, and


WHEREAS, ATARI would like to be a customer of Zoo which purchases products from
Zoo and in turn resells the products to wholesalers and retailers in the United
States, Mexico and Canada for sales to ultimate end users.


NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other valuable consideration, the sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
 
1. Definitions: As used in this Agreement the following terms shall have the
meanings below:



 
a.
“Territory,” shall mean the United States (and its territories, possessions and
military bases wherever situated), Canada and Mexico.




 
b.
“Platforms,” shall include the Nintendo Game Boy Advance System (GBA), the
Nintendo Dual Screen System (DS), the Nintendo Wii System (Wii), the Sony
Playstation Portable (PSP) and Sony Playstation 2 (PS2), and the Personal
Computer.

 

 
c.
“Video Games” or “Games,” means individual finished units of video games,
including all applicable manuals and packaging, developed and marketed for
distribution on the Platforms during the Term as listed on Exhibit “A”. The
corresponding initial purchase order unit amounts and cost of goods for each
Video Game are attached hereto as Exhibit “A”; as such exhibit may be amended
from time to time in accordance with the terms of this Agreement.
Notwithstanding, purchase orders shall be added on a revolving basis.

 

--------------------------------------------------------------------------------


 
2. GRANT OF RIGHTS AND SALES PROCEDURE:
 

  a. Subject to the terms and conditions of this Agreement, Zoo hereby grants to
ATARI the right to purchase the Video Games directly from Zoo and sell such
Video Games to wholesalers and retailers in the Territory. The right to sell the
specific Video Games to the specific wholesalers and distributors identified in
Exhibit A shall be exclusive to Atari. Notwithstanding the foregoing, in the
event any such retailers or wholesalers refuse to purchase the Video Games from
ATARI or ATARI refuses to sell the specified Video Games to any of the specified
wholesales or retailers, Zoo shall have the right to sell such Video Games to
such wholesaler or retailer.

     

 
b.
ATARI recognizes that Zoo is bound by certain license agreements that control
the use of proprietary property, proprietary information, service marks, game
content, inclusive of characters, script, speech, images, characterizations,
designs, graphics, artwork as well as the use of any trademarks or service marks
associated with each Video Game. ATARI shall be permitted to utilize, in all
cases, unless specifically prohibited by Zoo, all images, text and other content
contained on the packaging, manuals or sell sheets relative to each specific
Video Game. Should ATARI desire to utilize specific elements of the Games
outside of the packaging, manuals or sell sheets for such Game, ATARI shall
submit a specific request to Zoo illustrating the proposed use and specifying
the proposed purpose of said illustration (advertising, store display, marketing
etc.). Zoo will review all such submissions and use its commercially reasonable
efforts to approve the same or submit the same to its applicable licensor(s) for
review and approval in an expeditious manner.




 
c.
Notwithstanding the foregoing, should any license granted to Zoo with respect to
any Video Game by any licensor of such Video Game expire, terminate, revert or
if such Game otherwise ceases to be available to Zoo, such Video Game shall
cease to be part of this Agreement upon written notice to ATARI. In such event,
ATARI shall be entitled, subject to a return to Zoo of the unsold units of the
relevant Video Game, at Zoo’s expense: (i) to a prompt refund of amounts paid to
Zoo by ATARI for such Video Game equal to the amount paid to Zoo for the unsold
units of such Video Game in stock at ATARI and returned to Zoo; (ii) to
reimbursement of all Handling Charges (as defined in Section 2(h)) and customer
chargebacks, if any, incurred by ATARI in connection with such Video Game; or,
in lieu if (i) above, (iii) to allocate any portion of amounts paid to Zoo by
ATARI for such unsold units of the relevant Video Game against unshipped product
paid hereunder to such other Video Game titles contained in Exhibit A as the
parties shall agree or to such new Video Games as the parties mutually agree to
add to Exhibit A, so as to provide an appropriate credit for any such payment
for the unavailable Video Game.




 
d.
Zoo sales staff shall solicit orders for the Video Games from wholesalers and
retailers in the Territory and direct such wholesalers and retailers to purchase
such Video Games from ATARI. Purchase orders for such Video Games shall be made
out to ATARI if possible. ATARI acknowledges that some of Zoo’s customers will
not change their current purchase orders with Zoo. For such customers, Zoo shall
assign such purchase orders to ATARI and direct the customer to remit payment to
ATARI. ATARI in turn shall submit purchase orders to Zoo for the Video Games
ordered by the wholesalers and retailers from ATARI and from Zoo as assigned to
ATARI. The purchase order from ATARI to Zoo shall contain the quantity ordered
and the amount due to Zoo and such additional terms as may be mutually agreed
from time to time. Any additional terms and conditions that conflict with this
Agreement shall be null and void. It is the intent of the parties that this
Agreement set forth all of the material terms and conditions of all Video Game
sales made by Zoo to ATARI, unless otherwise mutually agreed.

 
2

--------------------------------------------------------------------------------


 

 
e.
ATARI shall purchase directly from Zoo the initial quantities of the Video Games
as set forth on the attached Exhibit “A”. Subsequent purchase orders shall be
sent by ATARI to Zoo at any time during the Term and ATARI shall purchase the
Video Games at the prices set forth on Exhibit A in the quantities set forth on
the subsequent purchase orders, or at other such price as determined by Zoo. Any
such subsequent Video game purchases shall be subject to the availability of the
relevant Video Game. The payment for subsequent orders shall be made by ATARI to
Zoo once per week during the Term.




 
f.
Accompanying each purchase order from ATARI to Zoo shall be a payment of the
cost of goods amount for the Video Games being ordered (set forth on Exhibit A
for the initial orders) plus [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24B-2] % of the difference between (i) the “ATARI Price”
(defined as [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24B-2] % of the price on the customer purchase order) less a reserve of
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2] % of the ATARI Price and (ii) the cost of goods (“Initial Payment”). The
remaining amount of the ATARI Price shall be paid to Zoo no later than fifteen
days after shipment of the relevant Video Game(s) to the relevant customer. The
reserve shall be analyzed and reviewed sixty days following the execution of
this Agreement and liquidated monthly thereafter with a final liquidation no
later than July 31, 2009, subject to Section 6(b). The reserve amount will be
returned to Zoo on a monthly basis to the extent that the amount of the reserve
exceeds actual and projected customer sales allowances, returns and price
protection and the like given in lieu of returns. Reserve amounts may be
cross-collateralized. For the avoidance of doubt, ATARI shall wire the Initial
Payment for the Video Games listed on Exhibit A to Zoo upon its execution of
this Agreement . Zoo shall provide ATARI with wire instructions under separate
cover. Refunds of any portion of the Initial Payment shall be governed by
Sections 2(c) and 2(g) of this Agreement.

     

  g. Zoo shall verify all purchase orders by return facsimile or e-mail within
24 hours of receipt of the purchase order from ATARI. Verification shall specify
the estimated shipping date as well as any products which may be back ordered.
Unless otherwise agreed to by ATARI, Zoo agrees to use commercially reasonable
efforts to make products available for shipment within two (2) business days
following receipt of the purchase order provided that the Video Games requested
are in inventory. If Zoo must produce inventory or order Video Games from Sony
or Nintendo to fulfill the purchase order, Zoo agrees to make product available
for shipment within two (2) business days following the receipt of the completed
manufacture of finished units of the products. Zoo shall notify ATARI if a
product ordered by ATARI is not in stock and shall advise ATARI of the
anticipated delivery date. If Zoo fails to make any Video Game available for
shipment in a timely manner or if any wholesaler or retailer cancels an order
for or refuses delivery of Video Games for any reason, then ATARI shall be
entitled to a prompt refund of amounts paid to Zoo by ATARI for the undelivered
(to ATARI) or unshipped (to the retailer or wholesaler) units of such Video Game
and reimbursement of all Handling Charges and customer chargebacks, if any,
incurred by Atari in connection with such Video Game in addition to its other
rights and remedies. In such event, ATARI shall return the unshipped units of
the Video Game to Zoo at Zoo’s expense, and, notwithstanding anything to the
contrary contained in this Agreement, Zoo shall be free to sell such Video Games
to the wholesaler or retailer which cancelled its order(s).

     

  h. Zoo will pay all Handling Charges associated with any returns of Video
Games to Zoo. In addition, in the event of a recall of any Video Games, Zoo will
pay all costs associated with the recall, including but not limited to Handling
Charges, customer chargebacks, end user notification costs, and unit replacement
costs. The term "Handling Charges" will mean, for each Video Game returned,
reasonable labor and administrative costs plus all of Atari's out-of-pocket
shipping and insurance costs related to the return and, if applicable,
replenishment of such Video Games, to and from Zoo to Atari and to and from
Atari to customers.



3. Term: The term of this Agreement shall commence upon execution of this
Agreement and shall automatically expire March 31, 2009 (the “Term”).


4. Representations by Zoo: Zoo represents the following:



 
a.
Zoo has obtained, or shall obtain prior to the applicable release dates set
forth in Exhibit “A”, all necessary rights and licenses to develop, publish,
market, sell and distribute the Video Games as contemplated by this Agreement.
Anything contained in this Agreement notwithstanding, as a precondition to any
obligation of ATARI to make any payment with respect to any Video Game, Zoo
shall have obtained all such rights and licenses with respect to such Video
Game.

 
3

--------------------------------------------------------------------------------


 

 
b.
Zoo shall sell the relevant Video Game to third parties and shall assign the Zoo
purchase order ATARI. Zoo shall ship the Video Games pursuant to ATARI’s
instructions and shall direct the customer to pay Atari. Zoo shall assist ATARI
with collections, if needed.




 
c.
Zoo shall sell and deliver to ATARI, Video Games, duly packaged as finished
units that are in good and saleable condition and in conformity with the
documentation provided and that will operate in accordance with industry
standards, for sale by ATARI to wholesalers and retailers for the use by the
ultimate end user. In addition, Zoo shall have the option to engage certain
third parties that provide manufacturing services to ATARI for the purpose of
assembling and packaging Video Games at Zoo’s sole discretion.




 
d.
Zoo warrants that it is duly incorporated and is in good standing in the State
of New Jersey, with the full power and authority to execute and deliver this
Agreement and to perform the its obligations hereunder.




 
e.
The entering into of this Agreement by Zoo does not violate any agreement, right
or obligation of Zoo and no other person or entity is required to execute this
Agreement or perform the obligations herein.




 
f.
There is no pending or threatened litigation which may affect the legality,
validity or enforceability of this Agreement or any transactions contemplated
hereunder.




 
g.
The Video Games delivered to ATARI shall be subject to Zoo’s and its developers’
and manufacturers’ standard warranty terms as such are contained in the
packaging for each Video Game, with copies to be communicated in writing to
ATARI and to end users from time to time. Zoo will provide technical support for
each Video Game. Technical support will include, without limitation, warranty
service, internet support and phone support via a local or toll-free telephone
number. Zoo will have personnel knowledgeable of the technical and application
aspects of each Video Game available to answer support questions during regular
business hours.




 
h.
None of the Video Games or related materials infringes on any patents,
copyrights, trademarks, tradenames, trade secrets or any other intellectual
property rights of a third party.




 
i.
The Video Games and related materials will be in compliance with all applicable
laws and regulatory requirements in the Territory, including without limitation,
ESRB requirements and procedures, packaging and labeling requirements, language
requirements, and country of origin requirements. For purposes of compliance
with applicable ESRB regulations Zoo shall be deemed the “publisher” of the
Video Games.

 
4

--------------------------------------------------------------------------------


 
5. Representations by ATARI: ATARI represents the following:
 

  a. ATARI warrants that it is duly incorporated, and is in good standing in the
State of Delaware, with the full power and authority to execute and deliver this
Agreement and to perform the its obligations hereunder.

     

 
b.
The entering into of this Agreement by ATARI does not violate any agreement,
right or obligation of ATARI and no other person or entity is required to
execute this Agreement on behalf of ATARI or perform ATARI’s obligations herein.




 
c.
To ATARI’s knowledge, there is no pending or threatened, litigation which may
affect the legality, validity or enforceability of this Agreement or any
transactions contemplated hereunder.

 

 
d.
ATARI warrants and represents that it will make no claims or assertions against
Zoo’s ownership of, or license rights in and to, any of Video Games or
advertising, packaging or promotional materials for the Video Games during the
Term of this Agreement or thereafter. Zoo’s licenses in and to the Video Games
shall remain the sole and exclusive property of Zoo. ATARI also agrees that
neither this Agreement nor any action, omission or statement by Zoo or ATARI,
nor ATARI’s use of the Video Games or elements thereof in connection with this
Agreement shall in any way confer or imply a grant of rights, title or interest
thereto, or to any element or portion thereof or any other rights, including,
without limitation, copyrights, trademarks, trade names, service marks or
goodwill associated therewith, the ownership of which shall be and at the times
remain solely and exclusively with Zoo or its licensors. Zoo reserves all rights
now known or hereafter devised in and to the proprietary properties used in the
Video Games, including all copyrights and trademarks including but not limited
to the names and logos of Zoo and its licensors throughout the universe in
perpetuity.  

 
6. Termination: (a) This agreement may be terminated upon written notice, in
whole or in part (as it relates to any one Video Game), as follows upon the
occurrence of any of the following:



i. For any one Video Game, by either party upon the termination, expiration or
loss of the licenses necessary for Zoo to publish, market, manufacture, sell or
distribute the relevant Video Game, subject to the provisions of Section 2(c).


5

--------------------------------------------------------------------------------


 
ii. By either party in the event the other party ceases to engage in the
business contemplated under this Agreement.


iii. By either party upon any material breach of the representations,
warranties, covenants or agreements of the other party set forth in this
Agreement, provided that such breach is not cured within 5 days following the
breaching party’s receipt of written notice of such breach from the
non-breaching party.


iv. By either party, if the other party becomes insolvent, files or has filed
against it a petition under any bankruptcy law (which, if involuntary, is
unresolved after sixty (60) calendar days from the date of such filing),
proposes any dissolution, liquidation, composition, financial reorganization, or
recapitalization with creditors, makes an assignment or trust mortgage for the
benefit of the creditors, or a receiver trustee, custodian, or similar agent is
appointed or takes possession with respect to any property or business of such
party.


(b)   Following expiration or termination of this Agreement, ATARI shall have
the right to hold a reasonable reserve for projected returns, to be liquidated
no later than July 31, 2009. Following such liquidation, Zoo shall be
responsible for handling field inventory issues relating to the Video Games.



7. Confidentiality: Zoo and ATARI acknowledge that each party may find it
necessary to provide to the other party certain confidential information
("Confidential Information") that the disclosing party considers proprietary.
Each party agrees to keep confidential all Confidential Information disclosed to
it by the other party, and identified as such by the disclosing party, and to
protect the confidentiality thereof in the same manner it protects the
confidentiality of similar information of its own (at all times exercising at
least the same degree of care in the protection of such Confidential Information
as such party would use to protect its own Confidential Information); provided,
however, that neither party shall have any such obligation with respect to use
or disclosure to third parties of such Confidential Information as can be
established to: have been known publicly; have been generally known in the
industry before communication by the disclosing party to the recipient; have
become known publicly, without fault on the part of the recipient, subsequent to
disclosure by the disclosing party. Notwithstanding the foregoing, nothing
herein shall prevent a recipient from disclosing all or part of the Confidential
Information that it is legally compelled to disclose (by oral deposition,
interrogatories, request for information or documents, subpoena, civil
investigative demands, or any other process) provided, however, that before any
such disclosure the recipient shall notify the disclosing party in writing of
any such order or request to disclose and cooperate with the disclosing party
(at the disclosing party's cost) with respect to any procedure sought to be
pursued by the disclosing party in protecting against such disclosure.
Notwithstanding the foregoing, the parties acknowledge and agree that this
Agreement may be filed with the United States Securities and Exchange
Commission.


6

--------------------------------------------------------------------------------


 
8. Indemnification; Limitation of Liability.


a. Zoo does hereby indemnify, defend and hold harmless ATARI and ATARI’s
subsidiaries, parent companies, affiliates, officers, employees and approved and
permitted licensees and assigns from any and all loss and damage (including,
without limitation, reasonable fees and disbursements of counsel incurred by
such indemnified party in any action or proceeding between the parties or
between any party and any third party or otherwise) arising out of or in
connection with any third party claim relating to (i) any breach of any of the
warranties, representations, duties, obligations of or agreements made by Zoo
under this Agreement; (ii) any product recalls involving any of the Video Games,
whether initiated by Zoo, the product developer or manufacturer, any
governmental or regulatory agency (including, without limitation, the ESRB) or
otherwise; and (iii) any violation of law by Zoo in connection with its
publishing, development, licensing, manufacturing, marketing, sale and
distribution of the Video Games. ATARI shall have the right to participate at
its own expense and by its own counsel in the defense of any such claim, and in
such event, the parties hereto shall cooperate with each other in the defense of
any such action, suit or proceeding hereunder.



b. ATARI agrees to defend, indemnify and hold harmless Zoo from and against any
and all third party claims, suits, demands, liabilities, losses, damages,
reasonable attorneys' fees and other costs and expenses that may result, in
whole or in part, from: (i) and breach or alleged breach of any representation,
warranty or agreement made pursuant to this Agreement; (ii) any sale by ATARI of
any Video Game outside of the Territory; (iii) any unauthorized manufacture or
distribution of any Video Game by ATARI; and (iv) any violation of law by ATARI
in connection with the sale of the Video Games to the extent not arising from
acts or omissions by Zoo.


c. EXCEPT IN THE CASE OF A PARTY’S INDEMNIFICATION OBLIGATIONS HEREUNDER OR A
BREACH OF THE CONFIDENTIALITY PROVISIONS HEREOF, IN NO EVENT SHALL EITHER PARTY
BE LIABLE TO THE OTHER UNDER OR IN CONNECTION WITH THIS AGREEMENT FOR ANY LOSS
OF PROFIT OR INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE OR OTHER
INDIRECT DAMAGES OF ANY NATURE, FOR ANY REASON WHATSOEVER INCLUDING, WITHOUT
LIMITATION, A BREACH OF THIS AGREEMENT, THE EXPIRATION OR ANY TERMINATION OF
THIS AGREEMENT, WHETHER SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT,
TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE, EVEN IF A PARTY
HAS BEEN WARNED OF THE POSSIBILITY OF SUCH DAMAGES.


d. During the Term of this Agreement and 1 year thereafter, Zoo will at all
times maintain at its own cost comprehensive general liability (which insurance
shall include a contractual liability endorsement covering Zoo's obligations
under this Agreement), product liability insurance and errors and omissions
insurance. Each policy shall have coverage of at least [INFORMATION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]  ($[INFORMATION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] ). Each policy shall
be issued by an insurance company with a rating of A or better as set forth in
the most current Best Insurance Guide. Such insurance shall be at least
sufficient to cover Zoo’s indemnification obligations hereunder, but the amount
and type of insurance coverage specified herein shall in no way be construed to
limit the scope of indemnification by Zoo. Zoo shall add ATARI as an additional
insured to each policy and will furnish certificates evidencing that insurance
within ten (10) days of the effective date of this Agreement. In the event there
are claims against any existing insurance policy with respect to any Video Game,
Zoo will procure additional insurance coverage which is necessary to maintain
the minimum level of coverage described in this section.


7

--------------------------------------------------------------------------------


 
e. Risk of loss and title for Video Games shall pass to ATARI from Zoo upon the
earlier of delivery to ATARI’s designated carrier or designated location in a
warehouse. For Video Games returned to ATARI by customers, for which title has
passed to those customers, title will pass from the customer to ATARI upon
return to ATARI. Risk of loss shall pass to ZOO upon re-delivery to Zoo of
returned Video Games.


9. RESERVE REPORTS AND AUDIT.



 
(a)
ATARI shall keep sufficient records of all sales of the Video Games in order to
verify the amount of the reserve ultimately retained by ATARI and send a report
to Zoo for each month of the Term no later than 5 days following the end of such
month, [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2] .




 
(b)
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2] .



10. Miscellaneous.


(a) Force Majeure. Neither party shall be responsible for delays or failure of
performance resulting from acts beyond the reasonable control of such party,
including without limitation, acts of God, acts of war, governmental
regulations, power failures, floods, earthquakes or other disasters.


(b) Survival. Sections 1, 2(f) (solely with respect to the reserve), 4, 5, 7, 8,
9(b), 10 (b) - (i) and 10 (k) - (o) shall survive the expiration or termination
of this Agreement for any reason.



(c) Notices and Payments. All notices required or permitted under this Agreement
shall be in writing, shall reference this Agreement and shall be deemed given:
(i) upon receipt after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (ii) upon receipt after deposit with a
commercial overnight carrier, with written verification of receipt. All
communications shall be sent to the address set forth below, or to such other
address as may be designated by a party by giving written notice to the other
party pursuant to this section:


8

--------------------------------------------------------------------------------


 
If to Zoo:
Zoo Publishing, Inc.
Attn: Susan J. Kain, President
700 Liberty Place
Sicklerville, New Jersey 08081


If to ATARI:
Atari, Inc.
Attn: Bob Spellerberg
417 Fifth Avenue
New York, NY


All payments due to Zoo pursuant to this Agreement shall be sent via wire to an
account to be specified by Zoo.    


(d) Independent Contractor. Nothing in this Agreement shall be construed to
constitute either party as the partner, joint venturer, agent, employee or
affiliate of the other, it being intended that the parties shall remain
independent contractors and neither party shall be liable for the obligations,
liabilities or representations of the other. ATARI shall not describe or hold
itself out as an agent of the Zoo, nor describe itself other than as a
distributor of Zoo. Neither party shall hold itself out to be the agent of the
other.


(e) Governing Law. This Agreement shall be construed under the internal laws of
the State of New York, without regard to its choice of law provisions. Each
party agrees that the state and/or federal courts located in the County of New
York shall have exclusive jurisdiction over any dispute arising hereunder. Zoo
waives any objection it may have to such venue. In the event any dispute, claim,
question or difference arises with respect to this Agreement or its performance,
enforcement, breach, termination or validity, the parties hereto shall use their
commercially reasonable efforts to settle the dispute. To this end, they shall
consult and negotiate with each other, in good faith and understanding of their
mutual interests, to reach a just and equitable solution satisfactory to both
parties.


(f) Headings. The division of this Agreement into Sections and the insertion of
headings are for the convenient reference only and are not to affect its
interpretation.


(g) Amendments. No supplement, modification, amendment, waiver, termination or
discharge of this Agreement shall be binding, unless executed in writing by a
duly authorized representative of each party to this Agreement.


(h) Waiver. No waiver of any of the provisions of this Agreement shall be deemed
to constitute a waiver of any other provision (whether or not similar); nor
shall such waiver be binding unless executed in writing by the party to be bound
by the waiver. No failure on the part of Zoo or ATARI to exercise, and no delay
in exercising any right under this Agreement shall operate as a waiver of such
right; nor shall any single or partial exercise of any such right preclude any
other or further exercise of such right or the exercise of any other right.


9

--------------------------------------------------------------------------------


 
(i) Entire Agreement. This Agreement, including the Exhibits thereto,
constitutes the complete and entire agreement of the parties and supersedes all
previous communications, oral or written, and all other communications between
them relating to the subject matter hereof. There are no representations,
warranties, conditions or other agreements, express or implied, statutory or
otherwise, between the parties in connection with the subject matter of this
Agreement, except as specifically set forth herein and Zoo and ATARI have not
relied and are not relying on any other information, discussion or understanding
in entering into and completing the transactions contemplated by this Agreement.


(j) Assignment. This Agreement shall be binding upon and inure to the benefit of
Zoo and ATARI and their respective successors, heirs, personal representatives
and permitted assigns. No party shall have the right to assign this Agreement or
any of its rights or obligations hereunder without the prior written consent of
the other party and any attempted assignment shall be null and void; provided
that ATARI shall be permitted to assign this Agreement and its rights and
obligations (in whole or in part) without the consent of Zoo to a subsidiary or
affiliate of ATARI or pursuant to a merger, sale of substantially all of the
stock or assets or business subject to this Agreement or other similar type
transaction involving ATARI and/or its affiliates. Zoo shall be permitted to
assign this Agreement and its rights and obligations (in whole or in part)
without the consent of ATARI to a subsidiary or affiliate of Zoo pursuant to a
merger, sale of substantially all of the stock or assets or business subject to
this Agreement or other similar type transaction involving Zoo and/or its
affiliates.


(k) Severability. If any provision of this Agreement shall be deemed by an
arbitrator or any count of competent jurisdiction to be invalid or void, the
remaining provisions shall remain in full force and effect.


(l) Counterparts; Facsimile Signature. This Agreement may be executed in one or
more counterparts, each of which when taken together, shall be deemed to
constitute one and the same instrument. Facsimile signatures on this Agreement
shall be deemed originals for all purposes.


(m) No Third Party Beneficiaries. Nothing in this Agreement is intended or shall
be construed to give any person, other than the parties hereto (and Zoo’s and
ATARI’s parents and subsidiaries), any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.


(n) Exhibits. The exhibits and schedules referred to in this Agreement are
attached to and are incorporated herein in their entirety by reference.


10

--------------------------------------------------------------------------------


 
(o) Other Products. Subject to ATARI’s exclusive rights hereunder, both Zoo and
ATARI acknowledge that both are in the business of creating and publishing
software products for a variety of hardware platforms and related hardware
products, that both maintain and continually seek relationships with other
parties, and that they maintain and continually seek licensing or similar
arrangements with other parties. Subject to ATARI’s exclusive rights hereunder,
the parties agree that nothing else in this Agreement will be construed as
restricting or prohibiting each from continuing its business in any lawful
manner, and without limitation, each may at its sole discretion at any time
during or after the Term (a) create, publish, manufacture, market and distribute
any other products, even if such products are competitive to and similar to the
Video Games; and (b) enter into and maintain relationships with any other party,
even if such parties are competitors, or licensors of the other party.



IN WITNESS WHEREOF, the parties have executed this agreement effective on the
date first written above.

 
ZOO PUBLISHING, INC. 
 
By: /s/ Susan Kain                             
 
Name: Susan Kain                              
 
Title: President                                    
ATARI, INC.
 
By: /s/ James Wilson                           
 
Name: James Wilson                           
 
Title: President/CEO                            

 
 


*WE HAVE REQUESTED CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS CONTAINED IN
THIS EXHIBIT. THE COPY FILED AS AN EXHIBIT OMITS THE INFORMATION SUBJECT TO THE
CONFIDENTIALITY REQUEST.*




[SIGNATURE PAGE TO DIRECT SALES AGREEMENT]


11

--------------------------------------------------------------------------------


 
EXHIBIT “A”